OPINION
Defendant Daniel N. Gray appeals a judgment of the Municipal Court of Coshocton, Ohio, which convicted and sentenced him for driving a motor vehicle while under suspension in violation of R.C. 4507.02, leaving the scene of an accident in violation of R.C. 4549.02, and failure to control a motor vehicle in violation of R.C. 4511.202.  Appellant assigns eight errors to the trial court:
ASSIGNMENTS OF ERROR
  THE DEFENDANT, DANIEL N. GRAY, WAS ARRESTED WITHOUT A WARRANT BUT WAS NOT FOUND VIOLATING ANY LAW OF THIS STATE OR ANY MUNICIPAL ORDINANCE, FURTHERMORE, THE DEFENDANT WAS ARRESTED WITHOUT A WARRANT EVEN THOUGH THE PURSUIT DID NOT TAKE PLACE WITHOUT UNREASONABLE DELAY AND THE PURSUIT WAS NOT INITIATED WITHIN THE LIMITS OF THE POLITICAL SUBDIVISION OF WHICH THE ALLEGED OFFENSES WERE COMMITTED, WHICH IS NOT IN COMPLIANCE WITH THE APPLICABLE STATUTE § 2935.03(A)(D-1, 2)(E) DEPUTY KEITH DUNCAN'S TESTIMONY REFLECTS AS WELL AS THE "RECORDED TIME" STAMPED ON THE TELETYPE AND THE BELATED WARRANT SHOWS EVIDENCE THAT IT WAS IN FACT AN ARREST WITHOUT WARRANT, THAT NO MISDEMEANOR VIOLATION WAS COMMITTED IN THE DEPUTY'S PRESENCE, THE DELAY OF PURSUIT AND THAT THE PURSUIT WAS INITIATED IN MUSKINGUM COUNTY.
 THE DEFENDANT WAS NOT INFORMED OF THE CAUSE OF ARREST WHICH IS NOT IN COMPLIANCE WITH THE APPLICABLE STATUTE § 2935.07.  THIS ERROR IS NOT SHOWN IN THE RECORD BUT NEVERTHELESS DOES EXIST.
 THE DEFENDANT WAS EXTRADITED FROM MUSKINGUM COUNTY TO COSHOCTON COUNTY IN THE ABSENCE OF AN ARREST WARRANT WHICH IS NOT IN COMPLIANCE WITH THE APPLICABLE STATUTE — § 2935.08 — THIS ERROR IS REFLECTED ON THE "RECORDED TIME" STAMPED ON THE TELETYPE AND THE ARREST WARRANT AND ALSO IN DEPUTY KIETH DUNCAN'S TESTIMONY.
 THERE WAS NO AFFIDAVIT ATTACHED TO THE BELATED ARREST WARRANT THEREFORE IT IS ASSUMED BY THE DEFENSE THAT THERE WAS NO ACCUSATION BY AFFIDAVIT TO CAUSE THE ISSUANCE OF AN ARREST WARRANT OR THE PROSECUTION OF THE DEFENDANT WHICH IS NOT IN COMPLIANCE WITH THE APPLICABLE STATUTE — § 2935.09 — THIS ERROR IS REFLECTED ON THE ARREST WARRANT.
 THE DEFENDANT WAS NOT PERMITTED TO GIVE BAIL IN MUSKINGUM COUNTY, THE COUNTY OF INITIAL DETENTION WHICH IS NOT IN COMPLIANCE WITH THE APPLICABLE STATUTE — § 2935.10(D).  THIS ERROR IS REFLECTED IN DEPUTY KIETH DUNCAN'S TESTIMONY.
 THE DEFENDANT WAS ARRESTED IN MUSKINGUM COUNTY, A COUNTY OTHER THAN THAT OF THE ISSUING COURT YET WAS NOT THERE LET TO BAIL WHICH GOES AGAINST THE PROCEEDINGS UPON ARREST OUTLINES IN THE APPLICABLE STATUTE § 2935.13 — THIS ERROR IS REFLECT IN DEPUTY KIETH DUNCAN'S TESTIMONY.
 THE DEFENDANT WAS REMOVED FROM THE COUNTY OF INITIAL DETENTION AND WAS DENIED THE RIGHT TO A PHONE CALL, THE RIGHT TO CONSULT WITH AN ATTORNEY AND THE RIGHT TO ARRANGE BAIL WHICH IS NOT IN COMPLIANCE WITH THE APPLICABLE STATUTE  § 2935.14 — IF THE DEFENDANT WAS PERMITTED THESE RIGHTS, HE WOULD NOT HAVE BEEN REMOVED FROM THE COUNTY OF INITIAL DETENTION.
 THE DEFENDANT WAS ARRESTED BY TELETYPE ORDER YET WITHOUT AN ARREST WARRANT WHICH IS NOT IN COMPLIANCE WITH THE APPLICABLE STATUTE § 2935.24 — THIS ERROR IS REFLECTED IN DEPUTY KIETH DUNCAN'S TESTIMONY YET DEPUTY DUNCAN'S TESTIMONY CONFLICTS WITH THE FACTS PRESENTED AT TRIAL.
The record indicates George R. Haines reported a hit and run with his vehicle to the Coshocton County Sheriff's Office.  Mr. Haines gave a license number of the Toyota Celica hatchback which struck his car and then drove away.  Haines also gave deputies a description of the driver.  Appellant has not furnished us with a transcript of any hearings, although he directs us to Deputy Duncan's testimony. The State asserts that none of the assignments of error raised by the appellant were raised in the trial court.
We have reviewed the record, and we find no error therein.
Each of the assignments of error are overruled.
For the foregoing reasons, the judgment of the Municipal Court of Coshocton, Ohio, is affirmed, and the cause is remanded to that court for execution of sentence.
By Gwin, P.J., Hoffman, J., and Reader, J., concur
                             JUDGMENT ENTRY
CASE NO. 97CA28
For the reasons stated in the Memorandum-Opinion on file, the judgment of the Municipal Court of Coshocton, Ohio, is affirmed, and the cause is remanded to that court for execution of sentence.